Case 0:21-cv-60234-RKA Document 8 Entered on FLSD Docket 02/11/2021 Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 21-60234-CIV-ALTMAN/Hunt

 HOWARD COHAN,

        Plaintiff,
 v.

 RAINFOREST CAFE, INC.,

       Defendant.
 _____________________________________/

                                               ORDER

        THIS MATTER comes before the Court on the Plaintiff’s Notice of Settlement [ECF No.

 6], which states that the parties have reached a full settlement agreement. The Court hereby ORDERS

 AND ADJUDGES as follows:

        1. The above-styled action is administratively CLOSED without prejudice to the parties to

             file a stipulation of dismissal on or before March 12, 2021.

        2. If the parties fail to complete the expected settlement, any party may ask the Court to

             reopen the case.

        3. All pending deadlines and hearings are TERMINATED, and any pending motions are

             DENIED AS MOOT.

        DONE AND ORDERED in Fort Lauderdale, Florida this 11th day of February 2021.



                                                        _________________________________
                                                        ROY K. ALTMAN
                                                        UNITED STATES DISTRICT JUDGE

 cc:    counsel of record
